Title: From Thomas Jefferson to George Jefferson, 16 January 1801
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Washington Jan. 16. 1801.

I recieved yesterday your’s of the 10th. and immediately wrote to mr Barnes at Georgetown to remit you 3[84.]43 D which with the  535.83 D exchanged with mr Short will make up 920.26 the amount of my draughts on you, and be recieved I am in hopes before more of those draughts are presented than the 535.83 will answer. I am with great esteem Dear Sir
Your’s affectionately

Th: Jefferson

